Title: Boston Town Committee Report on a Society to Promote the Arts, Agriculture, Manufactures, and Commerce, 29 September 1770
From: Adams, John,Cushing, Thomas,Hancock, John,Boylston, Thomas,Adams, Samuel,Warren, Joseph,Dennie, William,Boston Town Meeting
To: 


     
     Boston, 29 September 1770. MS not found. At the Boston Town Meeting of 20 Sept., JA was named to a committee including John Hancock, Thomas Cushing, Samuel Adams, Thomas Boylston, Joseph Warren, and William Dennie to consider the “Proposal of a number of Inhabitants for forming a Society in order to promote Arts, Agriculture, Manufactures and Commerce in this Province.” The town meeting records for 29 Sept. show that “the Committee . . . not being present their Report which had been lodged with the Town Clerk, was not read, but the consideration thereof referred to the Adjournment” (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 37–38). No evidence of further consideration of the report has been found.
    